                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

  WILLIAM DAVID ISAAC,                                 )
                                                       )
          Plaintiff,                                   )         Civil Action No. 3:19-CV-036-CHB
                                                       )
  v.                                                   )
                                                       )           MEMORANDUM OPINION
  HARDIN COUNTY DETENTION                              )
  CENTER, et al.,                                      )
                                                       )
          Defendants.                                  )
                                                       )

                                           ***   ***       ***   ***
       Plaintiff William David Isaac filed the instant pro se complaint under 42 U.S.C. § 1983.

By Memorandum Opinion and Order entered March 7, 2019, the Court conducted an initial

review of the complaint pursuant to 28 U.S.C. § 1915A [R. 7]. The Court found that Plaintiff’s

official-capacity claims were subject to dismissal and that the complaint failed to state how each

of the individually named Defendants was personally involved in the acts which allegedly

violated his constitutional rights. The Court ordered Plaintiff to file an amended complaint

within 30 days to clarify in what capacity he was suing Defendants; to clarify the relief he was

requesting; to describe how each Defendant was personally involved in the alleged violations of

his rights; and to submit a completed summons form for each Defendant. The Court warned

Plaintiff that failure to file an amended complaint within the time allotted would result in

dismissal of the action.

       More than 30 days have passed, and Plaintiff has failed to file an amended complaint or

to take any other action in this case. Upon filing the instant action, Plaintiff assumed the

responsibility to actively litigate his claims. Federal Rule of Civil Procedure 41(b) permits the

Court to dismiss the action “[i]f the plaintiff fails to prosecute or to comply with these rules or a
court order.” Although federal courts afford pro se litigants some leniency on matters that

require legal sophistication, such as formal pleading rules, the same policy does not support

leniency from court deadlines and other procedures readily understood by laypersons,

particularly where there is a pattern of delay or failure to pursue a case. See Jourdan v. Jabe,

951 F.2d 108, 110 (6th Cir. 1991). “[T]he lenient treatment of pro se litigants has limits. Where,

for example, a pro se litigant fails to comply with an easily understood court-imposed deadline,

there is no basis for treating that party more generously than a represented litigant.” Pilgrim v.

Littlefield, 92 F.3d 413, 416 (6th Cir. 1996) (citing Jourdan, 951 F.2d at 110). Courts have an

inherent power “acting on their own initiative, to clear their calendars of cases that have

remained dormant because of the inaction or dilatoriness of the parties seeking relief.” Link v.

Wabash R.R. Co., 370 U.S. 626, 630 (1962).

         Upon review, the Court finds that Plaintiff’s failure to comply with the Court’s Order

shows a failure to pursue his case. Therefore, by separate Order, the Court will dismiss the

instant action.

      May 1, 2019




cc:    Plaintiff, pro se
       Defendants
A958.010




                                                  2
